Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 14, 2019                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  158015                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  JAMES FARRIS, Next Friend of                                                                        Richard H. Bernstein
  KEAGAN FARRIS,                                                                                      Elizabeth T. Clement
           Plaintiff-Appellant,                                                                       Megan K. Cavanagh,
                                                                                                                       Justices

  v                                                                SC: 158015
                                                                   COA: 337366
                                                                   Antrim CC: 2016-009053-NM
  ELIZABETH ELLEN McKAIG, Personal
  Representative of the Estate of JOHN H.
  McKAIG, II,
               Defendant-Appellee.
  _____________________________________/

        On order of the Court, the application for leave to appeal the May 17, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 14, 2019
           a0611
                                                                              Clerk